THEATTORNEY              GENERAL
                              OF-TEXAS

PRICE DANIEL
ATTORNEY
       GENERAL




  ma.      John Lairhcn              opinioaRO. v-885
  Tess8 Liquor Control Board         Rer   Authority   of   the   Texas
 Austini  Texas                            Liqpor eontl-01Board to
                                           refire a~boer lioe~e
                                           applicationvhioh ap-
                                           pear8 from it8 raae to
                                           have beea heam% at a
                                           date 1088 than ftiveday8
                                           rmr the filing of laid
                                           aH&avit by the County
                                                .


            YOU! X'OqUO8tfOiT-       OpYhiOn pXW8ORt8 th0 fOllOWiilg
  qTAO8tiOMt
                1. Ray the county judge of a oount7 set for
           hearing an appl.taationof a p~8on rppl~i~g for a
           be82 license at a arts 1~8 than five clay8from
           the date of filing OS said application?
               2.     If the applicationon it8 face shove
           that the ootmtg judge oertlf'ledthe applioation
           upon a hearing 8et fira day8 or 1088 fronlthe
           date of the filing of the appllaotion, is the Texas
           LIQu(prCoatrOl bad   authOPi8ed to IWtfU808uoh ap-
           plieation?
               Artlale 667-6(e),
                               Veznch~s Penal Cods, pPOViae8S
                9he rppllaationof any person desiring to
           be liaered to mamfa&xam3, dirbribute,or 8ell
           bear 8hs11be ?lled ti dtlpllOate wlth the OOPnty
           judge, Vhc 8h811 8Ot 8U   for a heariry at L date
           mot 1088 than five (5) nor more than ten (10) Ia78
           from the filing of 8atW."
                                                  -   --




Hon. John Lawhon, page 2, (V&8&%)


           Artiole 667-6(b), Veron~s Penal Code, provider:
            ?Jpon the filing of sny appliaationfor
       a lloense, the oounty olerk shall give notloe
       thereof by posting at the court houcredoor a
       written notioe of the filing of such petition,
       and the substance thereof, and the date of
       hearing upon auoh petition. Any oititen ahall
       be permitted to conte8t the facts stated in aaia
       petition and the applioant~sright to seoure
       lloen8e upon giving secllr1tgfor all 008ts whiah
       may be inaurred in suoh oonteet should the ease
       be decided in favor of the applioanti pmviaea,
       however, no offlam of a oountg or any inoarpor-
       atea city or town ahall be required to give bona
       for suoh ooata."
          The obvious purpose of the above requirement 18 to
give to the publio the right to OOnte8t the llOen8lng of per-
sona applying for the privilege of manufacturing,cliatributing,
or selling beer. The stetutory languege Is mandatory that the
county judge shall eet the issue for hearing at a aate not leaa
than five aaga from filing, This i8 a right oonferred upon the
pub110 and as suah cannot be waived by the county judge, Bur-
thermore, the rule of statutory
is that where 8 statute 18
same must be regarded a8
APP.
          In an8wer to que8tion No. 2, Seotion 6(o) of Artlole
667, provides:
            "If upon hearing upon the petition of any
       applloant for a lloen8e the oountg judge find8
       the faot8 8tated therein to be true end ha8 not
       other lawful rea8on for denying the applloetlnn,
       he 8hall enter an order 80 oertlfylng,and a copy
       of said order shall be delfverea to the appli-
       oant; applloant shall thereupon preeent the 8ame
       to the a88e88Or and OOlleOtOr Of taxes Of the
       oounty wherein the applioation is made and 8hall
       pay to the a88b88or and oolleotor of taxes the
       fee speolflea in this Article for the olasa of
       license applied for; the aaeeaaor and collector
       of taxes shall thereupon report to the Texas
       Liquor Control Board upo&bs:form:.$&aoribeaby
Hon. John Lswhon, page 3 (V-8&)


    salbaBoard cerUfyiag that the appliobation for
    lieenae has been approved and all required fees
    paid, and swh athe~ Znformationa8 may be re-
    qu3md by the Bosrd,'end to suoh oe&ifioate
    shall be attached a copy of the or4gIual appli-
    cation for lieemmo Upon recssfrbg such report
    or sertifica%fonfrom th6 a8aemor aasdcollector
    of taxes, ft shall be the duty of the Board or
    Adm5ni~tratorto Isrue the llmm8e amordLnglyp
    fJ1it ir fouud tkmt the applioanb;is mitba    to
    a lfoen6ep which 1Uenee She11 show the class of
    business the applIoant i.sauthorfmd to oouduot,
    amount of fee8 pea, a&e, oormat tidress of the
    place of buutiess, snb &&te of e;+piration,and
    sucshother inforanertfon
                           aI the Board shall deem


    detez7ucki0a
               that any sfMxm0nt 00duea     In the ap-
    plieation therefor 1~4false* untrue or mi2WmdIu4z~
                                                    -.




     ~efupa ofany Ifoemm lee palidto the ccum%y a8ma8or
     and 0olLocto~ of tues a% %he tlubsof filing his ap-
     plfeatlon." (%~is     uAa0a.)
          lh the east3of
172 3,~. 213778 (TAX* ~2%
s%a%u%ory procedaupefor ob%afnWg a beer Eicen88 ooau%empla%ed
an app%%aation%o %he coun%y judge a~~3upon his approval 0% the
saae the appliasnt then SWS% apply to the Texas Liquor ContaPsb
Boarad The Court declared tha% the Boaz~dhad %he,powap and
auty to cIe%erminae
                  $0~ itbselfwhe%he~p0~0nut the permit or If-
cenae shouM be gran%ed. I% was spe~PiYo@il%y  explained that
%he fsmle a8t023md by %he oouL?I%y jUdg5 w&M Wb0w0P OF QOa;
the applicant be aeeordad &he privilege of apply&g to the
Board.
          IQ the Ught of the abovs au%h&f%y, i% nerressax4%g
fOlxOW8 tha% the par% of the applIca%.lton
                                         prooeaure dialing
with %ha hearing before the aounty judge is designed solely
to govern that heapIng and has no applZcx&tionto later deter-
tiwtion by the Boarda The Board ac%s hdepenCl0ntPy0% the
county juage ati no% aa a reviewing autharfty. 1% must re-
view the proceedingsbefore the 6~un%y jucigeto asaer%aIn
that the ~equiee%e qualU!Iea%ionsl~~18%~ bu% mot to determjrne
whether %he county judge acted erromously, The Issue before
Hon. John LswhonL page 4    W3%   1




the Board fs whether the applicant should be lioenaed,    not
whether the county judge erroneously
                            . . .    oohcluded  that   he 8hjga
be licensed. However* the atatutorg proceaurs requuos tnat
the county judge properly perform his dUtie8, and give to the
public proper notice, Where the county judge fails in thir
respect, the proceedingsbefore him are In effect a nullity
and the Liquor Control Board is without authority to OoMider
the application in the same manner as If no hearlng,hadbeen
held before the county



          Article 667-6(a), V,P.Co, makes it mandatory
     that a eoun%y judge se% fop hearing the application
     for a beer license at a a&t0 not 1e88 th6n five (5)
     days from the filing of said appl.ioationlA hear-
     ing held by the aounty judge al;a date pPior to the
     expfrationof five days from the date of the filing
     is a nullit and the Texas Liquor Control Board 18
     without authorfty to consider the applloatlon in the
     same manner as if no applicationhad been heard by
     the county judge. Article 667-6(o), V.P.C.; Texas
     Liquor Control Board v* Abogado, 172 S.W. 26 778
     (Tex. Clv. App. 1943).




JHR/r%




                           ATTORNEY   GENERAL